Citation Nr: 0018156	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for a left shoulder disability.

2.  Service connection for chronic prostatitis.

3.  Service connection for an acquired psychiatric condition.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1986 to 
August 1995.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The RO has been unable to obtain service medical records, 
with the exception of the entrance examination.  In a 
statement dated in November 1996, the appellant indicated 
that he left his service medical records at the Soldier's 
Plaza outprocessing center at Fort Benning located in 
Columbus, Georgia.  An effort should be made to obtain 
service medical records specifically from this location.

Accordingly, this claim is REMANDED for the following action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records by a direct inquiry made to the 
Soldier's Plaza outprocessing center at 
Fort Benning, Columbus, Georgia.

2.  The appellant is placed on notice 
that he has a duty to submit any medical 
evidence in his possession, including 
copies of service medical records, 
sufficient to well ground his claim.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




